DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Previous Rejections
Applicant’s arguments, filed 07 September 2021, have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application. 
	
Claim Status
Claim 19 is newly added.
Claims 3, 5, and 7-18 are cancelled.


Informalities
The first two lines of claim 1 recite “A composition for skin whitening drugs or reagents comprising a plant extract….” It appears that the term “drugs or reagents” is unnecessary to convey the claimed subject matter and may be deleted. 

CLAIM REJECTIONS

Anticipation Rejection
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


1) Claims 1, 2, 4 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aung-Din (US 2016/0338974 A1).
Claims 1 and 4, as currently amended is drawn to a composition for skin whitening comprising a plant extract containing 40%-95% cannabidiol by weight, wherein the cannabidiol achieves skin whitening by inhibiting 
Aung-Din teaches a composition comprising 95% pure cannabidiol (pg 6, [0074]). Aung-Din teaches the cannabidiol is derived from plants (pg 1, [0004]).
The term “a composition for skin whitening” is considered a preamble statement reciting purpose or intended use since the term does not affect the structure of the claimed composition. As set forth in See MPEP 2111.02(II), “the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.”
The terms “wherein the cannabidiol achieves skin whitening by inhibiting at least one of tyrosinase activity, inhibiting melanin formation or inhibiting melanocyte generation” and “wherein the melanin is eumelanin” in claim 2 are considered a property or properties inherent to the claimed composition. Since the composition of Aung-Din appears to overlap with the claimed composition, the skilled artisan would have expected that the composition of Aung-Din would have had the same biological activities as that which are instantly claimed. Something which is old (e.g. the composition of Aung-Din) does not become patentable upon the discovery of a new property (e.g. the biological properties), and this feature need not have been recognized at the time of the invention. See MPEP 2112(I & II).

		

Obviousness Rejection
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1) Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Aung-Din (US 2016/0338974 A1).
The teachings of Aung-Din with respect to anticipation are discussed above.
Aung-Din does not anticipate the forms of the product recited in claim 6. 
However, Aung-Din teaches the product may be in the form of a cream (pg 2, [0020]). Aung-Din also teaches the product may comprise cannabidiol in amounts of about 40%, about 50%, about 60%, about 70%, about 80%, and about 90% or more ([0075]). 
The person of ordinary skill would have had a reasonable expectation of success in selecting a cream comprising the claimed amount of cannabidiol for the claimed intended use since Aung-Din teaches the claimed amount of cannabidiol may be in the form of a topically applied cream.

2) Claims 1, 2, 4, 6, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bevier (US 8,758,826).
For claims 1 and 4, Bevier teaches a composition comprising a cannabinoid receptor binding agent such as cannabidiol attached to a particle for the treatment of skin conditions (Abstract and col 36, claim 1). Bevier teaches the cannabidiol is present in an amount of from about 1% to about 55% of the composition (col 37, claim 6), overlapping the claimed range; as such, a prima facie case of obviousness exists. MPEP 2144.05 (I).

The terms “wherein the cannabidiol achieves skin whitening by inhibiting at least one of tyrosinase activity, inhibiting melanin formation or inhibiting melanocyte generation” and “wherein the melanin is eumelanin” in claim 2 are considered a property or properties inherent to the claimed composition. Since the composition of Aung-Din appears to overlap with the claimed composition, the skilled artisan would have expected that the composition of Aung-Din would have had the same biological activities as that which are instantly claimed. Something which is old (e.g. the composition of Aung-Din) does not become patentable upon the discovery of a new property (e.g. the biological properties), and this feature need not have been recognized at the time of the invention. See MPEP 2112(I & II).
For claim 6, Bevier teaches a topical cream (col 31: 66).
For claim 19, Bevier teaches a natural extract from cannabis (col 28: 55-56). The term “industrial” cannabis in claim 19 is considered a product-by-process limitation, as discussed in detail above.
The person of ordinary skill would have had a reasonable expectation of success in selecting the claimed amount of cannabidiol in the topical cream composition for treating a skin condition requiring whitening using the composition taught by Bevier since Bevier teaches an effective composition for skin lightening that comprises from 40% to 55% cannabidiol in a topical cream formulation.
Examiner’s Reply to Attorney Arguments dated 
The remarks of 07 September 2021 have been fully considered.  Applicant’s arguments with respect to claim(s) 1, 2, 4, and 6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The applicant further argues that the present application presents in vitro and in vivo data to show the efficacy of the cannabidiol composition, including effects on tyrosinase activity and the effect of cannabis leaves on skin “brightness.” It is initially noted that unexpected results do not overcome a rejection based on anticipation. See MPEP 2131.04.
Regarding the probative value of the evidence presented with regard to obviousness, it is first noted that the effect on tyrosinase activity appears to be the result of a composition that is outside the scope of claim 1. 
Second, it is unclear whether the results reported in Figure 7 are considered by the applicant to be unexpected or non-obvious. If, arguendo, the results are considered by the applicant to be unexpected, then the showing is insufficient to overcome the prima facie case of obviousness set forth by the teachings of Bevier for at least the following reasons: a) there is no comparison with the closest prior art of record, that of Bevier as required by MPEP 716.02(e); b) there is no evidence regarding the commensurateness of the scope of the claimed range since only a ca 50% CBD formulation is exemplified in FIG. 7 (see MPEP 716.02(d)).  
CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P COHEN whose telephone number is (571)270-7402. The examiner can normally be reached on M-Th 8:30-5:30; F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MICHAEL P COHEN/Primary Examiner, Art Unit 1612